     e 2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 1 of 11 Page ID #:2788




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                       UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
13
     SECURITIES AND EXCHANGE                  Case No. 2:18-cv-08497-CJC-E
14   COMNIISSION,
15              Plaintiff,
16                                                    ]STIPULATED
           v.                                PROTECTIVE ORDER
17
     ERIC J."EJ" DALIUS, et al.
18
19              Defendants.
20   MB HOMES LLC, et al.
21
                Relief Defendants.
22
23
24
25
26
27
28

                                                             Case No. 2:18-cv-08497-CJC-F
     se 2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 2 of 11 Page ID #:2789




 1         Pursuant to the provisions of Federal Rule of Civil Procedure 26(c), the Court
 2 enters this stipulated Protective Order for the purpose of assuring the confidentiality
 3 of certain information that will be disclosed in the course of the litigation.
 4         1.     As used in this Protective Order, the term "Sensitive Personal
 5               Information" shall mean any documents or other information containing
 6                any one or more ofthe following categories of personal and private
 7                documents or information:(a)a Social Security or tax identification
 8                number;(b)individuals' financial account statements, including
 9               statements for any bank account, credit card account, brokerage account,
10                mortgage, student loan, or other loan;(c) any financial account number,
11               including for a bank account, credit card account, brokerage account,
12                mortgage, student loan, or other loan;(d)t~ returns;(e)the home
13               address and phone number of any individual person;(~ the birth date of
14               any individual person;(g)the name of any individual person who, at the
15               time ofthe filing ofthe Complaint in this action, was known to be less
16               than 18 years old; or(h) medical information.
17         2.    Sensitive Personal Information disclosed to any party to this action or
18               their/its counsel (collectively, the "Parties") during the course of this
19               action:
20               a.     Shall be used by the Parties only for the purposes of this action;
21               b.     Shall not be used by the Parties for any business or commercial
22                      purposes;
23               c.     Shall not be published to the public in any form by the Parties
24                      except as permitted by Paragraphs 5 and 7, below;
25               d.     May be disclosed only to the following persons, with reasonable
26                      precautions taken to insure the confidentiality of the information:
27                      i.    A Party;
28                      ii.   Employees or contractors of any law firm that represents a

                                                   1                  Case No. 2:18-cv-08497-CJC-F
     2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 3 of 11 Page ID #:2790




 1                          Party, including attorneys as well as secretarial, clerical,
 2                          paralegal, legal, or student personnel and any person or
 3                          entity with whom a Party contracts to reproduce or manage
 4                          documents;
 5                  iii.    Non-party witnesses;
 6                  iv.     A document's author(s), recipient(s), or copyee(s);
 7                 v.       Current and former employees ofthe producing Party or
 8                          non-party;
 9                  vi.     Independent(non-employee) consultants, expert witnesses,
10                          or advisors retained by any ofthe Parties in connection with
11                          this action or the Criminal Action;
12                 vii.     Court reporters or stenographers engaged to record
13                          deposition, hearing, or trial testimony, and their employees;
14                 viii. Such other persons as hereafter may be authorized by either
15                         (1) written consent of all the Parties,(2)the original
16                          producing Party or non-party, or(3)the Court upon motion
17                         of either Party.
18     3.    A copy of this Protective Order shall be delivered to each of the named
19           Parties or persons within paragraph 2.d. above to whom a disclosure of
20           Sensitive Personal Information is made, at or before the time of
21           disclosure, by the Party making the disclosure. The provisions of this
22           Confidentiality Order shall be binding upon each such Party or person to
23           whom disclosure is made.
24     4.    The provisions of this Protective Order shall not be construed as
25           preventing:
26           a.    Any disclosure of Sensitive Personal Information to any Party;
27           b.    Any disclosure of Sensitive Personal Information to any judge,
28                 magistrate, or employee of this Court for any purposes of this

                                                2                  Case No. 2:18-cv-08497-CJC-F
     2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 4 of 11 Page ID #:2791




 1                  action;
 2           c.     Any disclosure of Sensitive Personal Information for the purpose
 3                  ofenforcement ofthe criminal law or as otherwise required by
 4                  law.
 5     5.    All Sensitive Personal Information that is filed with the Court shall be
 6           redacted in accordance with Federal Rule of Civil Procedure 5.2(a).
 7     6.    This Protective Order shall not:
 8           a.     Operate as an admission by any Party that any particular discovery
 9                  material contains Sensitive Personal Information;
10           b.    Prejudice in any way the right of a Party to seek a Court
11                 determination of whether such material should be subject to the
12                 terms ofthis Confidentiality Order;
13           c.    Prevent a Party or non-party's disclosure of its own Sensitive
14                 Personal Information; or
15           d.    Prejudice in any way the right of any Party to apply to the Court
16                 for a further protective order relating to any other confidential
17                 information or Sensitive Personal Information.
18     7.    Nothing in this Order shall preclude the Parties from offering Sensitive
19           Personal Information into evidence at any proceeding in this action
20           subject to the restrictions of Federal Rule of Civil Procedure 5.2.
21     8.    Notwithstanding any other provision contained herein, this Protective
22           Order shall not limit or otherwise abrogate the ability and authority of
23           Plaintiff Securities and Exchange Commission("SEC")to: (1) use,
24           disclose, or retain any materials to the extent required by law; and/or(2)
25           use or disclose any materials in a manner consistent with paragraphs 1-
26           22 of Section H of SEC Form 1662(the "Routine Uses ofInformation"),
27           a copy of which is attached hereto as Exhibit A.
28

                                                3               Case No. 2:18-cv-08497-CJC-
        2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 5 of 11 Page ID #:2792




 1   STIPULATED BY:
 2
 3 Dated: August 7, 2019                      SECURITIES AND EXCHANGE
                                              COMIVIISSION
 4
                                         By: /s/ Kenneth Donnelly
 5                                           Kenneth Donnelly
                                             Derek S. Bentsen
 6                                           Attorneys for Plaintiff
 7                                           SECURITIES AND EXCHANGE
                                             CONIlVIISSION
 8
 9 Dated: August 7, 2019                      GARTENBERG GELFAND
                                              HAYTON LLP
10
                                         By: /s/ Milena Dolukhanvan
11                                           E ward Gartenberg
                                             Milena Dolukhanyan
12                                           Attorneys for Defendant
13                                           SAIVIAN LLC

14
     Dated: August 7, 2019                    GARTENBERG GELFAND
15                                            HAYTON LLP

16                                       By: /s/ Milena Dolukhanvan
                                             Edward Gartenberg
17                                           Milena Dolukhanyan
18
                                             SCHULTE ROTH & ZABEL LLP
19                                           Howard Schiffman
20                                           Brian T. Kohn
                                             Robert E. Griffin
21                                           Attorneys for Defendants
                                             Entity Defendants and
22                                           Eric J."EJ" Dalius Edward
23
24
      ~ ~'i       ~
25                                         ~~             i~
26
2/                                                  ~     i , '~ ~     •~




28

                                              D               Case No. 2:18-cv-08497
Case 2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 6 of 11 Page ID #:2793
Case 2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 7 of 11 Page ID #:2794


                              SECURITIES AND EXCHANGE COMMISSION
                                       Washington, D.C. 20549

                        Supplemental Information for Persons Requested to Supply
                        Information Voluntarily or Directed to Supply Information
                                  Pursuant to a Commission Subpoena
  A. False Statements and Documents
  Section 1001 of Title 18 of the United States Code provides that fines and terms of imprisonment may be imposed
  upon:
           [W]hoever, in any matter within the jurisdiction of the executive, legislative, orjudicial branch of the
           Government of the United States, knowingly and willfully--
               (1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;
               (2) makes any materially false, fictitious, or fraudulent statement or representation; or
              (3) makes or uses any false writing or document knowing the same to contain any materially false,
               fictitious, or fraudulent statement or entry.

  Section 1519 of Title 1 S of the United States Code provides that fines and terms of imprisonment may be imposed
  upon:
            Whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false entry in any
            record, document, or tangible object with the intent to impede, obstruct, or influence the investigation or
            proper administration of any matter within the jurisdiction of any department or agency of the United States
            .. ., or in relation to or contemplation of any such matter.
 B. Testimony
  if your testimony is taken, you should be aware of the following:
  1.   Record. Your testimony will be transcribed by a reporter. If you desire to go off the record, please indicate this to
       the Commission employee taking your testimony, who will deterrnine whether to grant your request. The reporter
       will not go off the record at your, or your counsel's, direction.
 2.    Counsel. You have the right to be accompanied, represented and advised by counsel of your choice. Your
       counsel may advise you before, during and after your testimony; question you briefly at the conclusion of your
       testimony to clarify any of the answers you give during testimony; and make summary notes during your
       testimony solely for your use. If you are accompanied by counsel, you may consult privately.
 If you are not accompanied by counsel, please advise the Commission employee taking your testimony if, during the
 testimony, you desire to be accompanied, represented and advised by counsel. Your testimony will be adjourned
 once to afford you the opportunity to arrange to be so accompanied, represented or advised.
 You may be represented by counsel who also represents other persons involved in the Commission's investigation.
 This multiple representation, however, presents a potential conflict of interest if one clients interests are or may be
 adverse to another's. If you are represented by counsel who also represents other persons involved in the
 investigation, the Commission will assume that you and counsel have discussed and resolved all issues concerning
 possible conflicts of interest. The choice of counsel, and the responsibility for that choice, is yours.
 3.    Transcript Availability. Rule 6 of the Commission's Rules Relating to Investigations, 17 CFR 203.6, states:
       A person who has submitted documentary evidence or testimony in a formal investigative proceeding
       shall be entitled, upon written request, to procure a copy of his documentary evidence or a transcript of
       his testimony on payment of the appropriate fees: Provided, however, That in a nonpublic formal
       investigative proceeding the Commission may for good cause deny such request. In any event, any
       witness, upon proper identification, shall have the right to inspect the official transcript of the witness'
       own testimony.
 If you wish to purchase a copy of the transcript of your testimony, the reporter will provide you with a copy of the
 appropriate form. Persons requested to supply information voluntarily will be allowed the rights provided by this rule.
 4. Perjury. Section 1621 of Title 18 of the United States Code provides that fines and terms of imprisonment may
 be imposed upon:
           Whoever--
               (1) having taken an oath before a competent tribunal, officer, or person, in any casein which a law of
               the United States authorizes an oath to be administered, that he will testify, declare, depose, or certify

 SEC 1662 (08-16)


                                                                                                      Exhibit A Page 5
Case 2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 8 of 11 Page ID #:2795


                truly, or that any written testimony, declaration, deposition, or certificate by him subscribed, is true,
                willfully and contrary to such oath states or subscribes any material matter which he does not believe to
                be true; or
               (2) in any declaration, certificate, verification, or statement under penalty of perjury as permitted under
               section 1746 of title 28, United States Code, willfully subscribes as true any material matter which he
               does not believe to be true.
  5. Fifth Amendment and Voluntary Testimony. Information you give may be used against you in any federal, state,
  local orforeign administrative, civil or criminal proceeding brought by the Commission or any other agency.
  You may refuse, in accordance with the rights guaranteed to you by the Fifth Amendment to the Constitution of the
  United States, to give any information that may tend to incriminate you.
  If your testimony is not pursuant to subpoena, your appearance to testify is voluntary, you need not answer any
  q uestion, and you may leave whenever you wish. Your cooperation is, however, appreciated.
  6. Formal Order Availability. If the Commission has issued a formal order of investigation, it will be shown to you
  during your testimony, at your request. If you desire a copy of the formal order, please make your request in writing.
  C. Submissions and Settlements
  Rule 5(c) of the Commission's Rules on Informal and Other Procedures, 17 CFR 202.5(c), states:
           Persons who become involved in .. . investigations may, on their own initiative, submit a written
           statement to the Commission setting forth their interests and position in regard to the subject matter
           of the investigation. Upon request, the staff, in its discretion, may advise such persons of the
           general nature of the investigation, including the indicated violations as they pertain to them, and
           the amount of time that may be available for preparing and submitting a statement prior to the
           presentation of a staff recommendation to the Commission for the commencement of an
           administrative or injunction proceeding. Submissions by interested persons should be forwarded to
           the appropriate Division Director or Regional Director with a copy to the staff members conducting
           the investigation and should be clearly referenced to the specific investigation to which they relate.
           In the event a recommendation for the commencement of an enforcement proceeding is presented
           by the staff, any submissions by interested persons will be forwarded to the Commission in
           conjunction with the staff memorandum.
  The staff of the Commission routinely seeks to introduce submissions made pursuant to Rule 5(c) as evidence in
  Commission enforcement proceedings, when the staff deems appropriate.
  Rule 5(fl of the Commission's Rules on Informal and Other Procedures, 17 CFR 202.50, states:
          In the course of the Commission's investigations, civil lawsuits, and administrative proceedings, the
          staff, with appropriate authorization, may discuss with persons involved the disposition of such
          matters by consent, by settlement, or in some other manner. It is the policy of the Commission,
          however, that the disposition of any such matter may not, expressly or impliedly, extend to any
          criminal charges that have been, or may be, brought against any such person or any
          recommendation with respect thereto. Accordingly, any person involved in an enforcement matter
          before the Commission who consents, or agrees to consent, to any judgment or order does so
          solely for the purpose of resolving the claims against him in that investigative, civil, or
          administrative matter and not for the purpose of resolving any criminal charges that have been, or
          might be, brought against him. This policy reflects the fact that neither the Commission nor its staff
          has the authority or responsibility for instituting, conducting, settling, or otherwise disposing of
          criminal proceedings. That authority and responsibility are vested in the Attorney General and
          representatives of the Department of Justice.
  D. Freedom of Information Act
 The Freedom of Information Act, 5 U.S.C. 552(the "FOIA"), generally provides for disclosure of information to the
 public. Rule 83 of the Commission's Rules on Information and Requests, 17 CFR 200.83, provides a procedure by
 which a person can make a written request that information submitted to the Commission not be disclosed under the
 FOIA. That rule states that no determination as to the validity of such a request will be made until a request for
 disclosure of the information under the FOIA is received. Accordingly, no response to a request that information not
 be disclosed under the FOIA is necessary or will be given until a request for disclosure under the FOIA is received. If
 you desire an acknowledgment of receipt of your written request that information not be disclosed under the FOIA,
 please provide a duplicate request, together with a stamped, self-addressed envelope.




                                                                                                    Exhibit A Page 6
Case 2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 9 of 11 Page ID #:2796


  E. Authority for Solicitation of Information
  Persons Directed to Supply Information Pursuant to Subpoena. The authority for requiring production of information is
  set forth in the subpoena. Disclosure of the information to the Commission is mandatory, subject to the valid assertion
  of any legal right or privilege you might have.
  Persons Requested to Supply Information Voluntarily. One or more of the following provisions authorizes the
  Commission to solicit the information requested: Sections 19 and/or 20 of the Securities Act of 1933; Section 21 of
  the Securities Exchange Act of 1934; Section 321 of the Trust Indenture Act of 1939; Section 42 of the Investment
  Company Act of 1940; Section 209 of the Investment Advisers Act of 1940; and 17 CFR 202.5. Disclosure of the
  requested information to the Commission is voluntary on your part.
  F. Effect of Not Supplying Information
  Persons Directed to Supply Information Pursuant to Subpoena. If you fail to comply with the subpoena, the
  Commission may seek a court order requiring you to do so. If such an order is obtained and you thereafter fail to
  supply the information, you may be subject to civil and/or criminal sanctions for contempt of court. In addition, Section
  21(c) of the Securities Exchange Act of 1934, Section 42(c) of the Investment Company Act of 1940, and Section
  209(c) of the Investment Advisers Act of 1940 provide that fines and terms of imprisonment may be imposed upon
  any person who shall, without just cause, fail or refuse to attend and testify or to answer any lawful inquiry, or to
  produce books, papers, correspondence, memoranda, and other records in compliance with the subpoena.
 Persons Requested to Supply Information Voluntarily. There are no direct sanctions and thus no direct effects for
 failing to provide all or any part of the requested information.
  G. Principal Uses of Information
 The Commission's principal purpose in soliciting the information is to gather facts in order to determine whether any
 person has violated, is violating, or is about to violate any provision of the federal securities.laws or rules for which
 the Commission has enforcement authority, such as rules of securities exchanges and the rules of the Municipal
 Securities Rulemaking Board. Facts developed may, however, constitute violations of other laws or rules. Information
 provided may be used in Commission and other agency enforcement proceedings. Unless the Commission or its staff
 explicitly agrees to the contrary in writing, you should not assume that the Commission or its staff acquiesces in,
 accedes to, or concurs or agrees with, any position, condition, request, reservation of right, understanding, or any
 other statement that purports, or may be deemed, to be or to reflect a limitation upon the Commission's receipt, use,
 disposition, transfer, or retention, in accordance with applicable law, of information provided.
 H. Routine Uses of Information
 The Commission often makes its files available to other governmental agencies, particularly United States Attorneys
 and state prosecutors. There is a likelihood that information supplied by you will be made available to such agencies
 where appropriate. Whether or not the Commission makes its files available to other governmental agencies is, in
 general, a confidential matter between the Commission and such other governmental agencies.
 Set forth below is a list of the routine uses which may be made of the information furnished.
 1. To appropriate agencies, entities, and persons when (a) it is suspected or confirmed that the security or
 confidentiality of information in the system of records has been compromised;(b)the SEC has determined that, as a
 result of the suspected or confirmed compromise, there is a risk of harm to economic or property interests, identity
 theft or fraud, or harm to the security or integrity of this system or other systems or programs (whether maintained by
 the SEC or another agency or entity) that rely upon the compromised information; and (c) the disclosure made to
 such agencies, entities, and persons is reasonably necessary to assist in connection with the SEC's efforts to
 respond to the suspected or confirmed compromise and prevent, minimize, or remedy such harm.
 2. To other federal, state, local, or foreign law enforcement agencies; securities self-regulatory organizations; and
 foreign financial regulatory authorities to assist in or coordinate regulatory or law enforcement activities with the SEC.
 3. To national securities exchanges and national securities associations that are registered with the SEC, the
 Municipal Securities Rulemaking Board; the Securities Investor Protection Corporation; the Public Company
 Accounting Oversight Board; the federal banking authorities, including, but not limited to, the Board of Governors of
 the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation; state
 securities regulatory agencies or organizations; or regulatory authorities of a foreign government in connection with
 their regulatory or enforcement responsibilities.
 4. By SEC personnel for purposes of investigating possible violations of, or to conduct investigations authorized by,
 the federal securities laws.
 5. In any proceeding where the federal securities laws are in issue or in which the Commission, or past or present
 members of its staff, is a - party or otherwise involved in an official capacity.




                                                                                                   Exhibit A Page 7
Case 2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 10 of 11 Page ID #:2797


  6. In connection with proceedings by the Commission pursuant to Rule 102(e) of its Rules of Practice, 17 CFR
  201.102(e).
  7. To a bar association, state accountancy board, or other federal, state, local, or foreign licensing or oversight
   authority; or professional association or self-regulatory authority to the extent that it performs similar functions
  (including the Public Company Accounting Oversight Board)for investigations or possible disciplinary action.
  8. To a federal, state, local, tribal, foreign, or international agency, if necessary to obtain information relevant to the
  SEC's decision concerning the hiring or retention of an employee; the issuance of a security clearance; the letting of
  a contract; or the issuance of a license, grant, or other benefit.
  9. To a federal, state, local, tribal, foreign, or international agency in response to its request for information
  concerning the hiring or retention of an employee; the issuance of a security clearance; the reporting of an
  investigation of an employee; the letting of a contract; or the issuance of a license, grant, or other benefit by the
  requesting agency, to the extent that the information is relevant and necessary to the requesting agency's decision on
  the matter.
  10. To produce summary descriptive statistics and analytical studies, as a data source for management information,
  in support of the function for which the records are collected and maintained or for related personnel management
  functions or manpower studies; may also be used to respond to general requests for statistical information (without
  personal identification of individuals) under the Freedom of Information Act.
  1 1. To any trustee, receiver, master, special counsel, or other individual or entity that is appointed by a court of
  competent jurisdiction, or as a result of an agreement between the parties in connection with litigation or
  administrative proceedings involving allegations of violations of the federal securities laws (as defined in section
  3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)) or pursuant to the Commission's Rules of
  Practice, 17 CFR 201.100 — 900 or the Commission's Rules of Fair Fund and Disgorgement Plans, 17 CFR
  201.1100-1106, or otherwise, where such trustee, receiver, master, special counsel, or other individual or entity is
  specifically designated to perform particular functions with respect to, or as a result of, the pending action or
  proceeding or in connection with the administration and enforcement by the Commission of the federal securities laws
  or the Commission's Rules of Practice or the Rules of Fair Fund and Disgorgement Plans.
  12. To any persons during the course of any inquiry, examination, or investigation conducted by the SEC's staff, or in
  connection with civil litigation, if the staff has reason to believe that the person to whom the record is disclosed may
  have further information about the matters related therein, and those matters appeared to be relevant at the time to
  the subject matter of the inquiry.
  13. To interns, grantees, experts, contractors, and others who have been engaged by the Commission to assist in
  the performance of a service related to this system of records and who need access to the records for the purpose of
  assisting the Commission in the efficient administration of its programs, including by performing clerical,
  stenographic, or data analysis functions, or by reproduction of records by electronic or other means. Recipients of
  these records shall be required to comply with the requirements of the Privacy Act of 1974, as amended, 5 U.S.C.
  552a
  14. In reports published by the Commission pursuant to authority granted in the federal securities laws (as such term
  is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), which authority shall
  include, but not be limited to, section 21(a) of the Securities Exchange Act of 1934, 15 U.S.C. 78u(a)).
  15. To members of advisory committees that are created by the Commission or by Congress to render advice and
  recommendations to the Commission or to Congress, to be used solely in connection with their official designated
  functions.
  16. To any person who is or has agreed to be subject to the Commission's Rules of Conduct, 17 CFR 200.735-1 to
  200.735-18, and who assists in the investigation by the Commission of possible violations of the federal securities
  laws(as such term is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), in the
  preparation or conduct of enforcement actions brought by the Commission for such violations, or otherwise in
  connection with the Commission's enforcement or regulatory functions under the federal securities laws.
  17. To a Congressional office from the record of an individual in response to an inquiry from the Congressional office
  made at the request of that individual.
  18. To members of Congress, the press, and the public in response to inquiries relating to particular Registrants and
  their activities, and other matters under the Commission's jurisdiction.
  19. To prepare and publish information relating to violations of the federal securities laws as provided in 15 U.S.C.
  78c(a)(47)), as amended.
  20. To respond to subpoenas in any litigation or other proceeding
  21. To a trustee in .bankruptcy.




                                                                                                      Exhibit A Page 8
Case 2:18-cv-08497-CJC-E Document 70-1 Filed 08/07/19 Page 11 of 11 Page ID #:2798


  22. To any governmental agency, governmental or private collection agent, consumer reporting agency or
  commercial reporting agency, governmental or private employer of a debtor, or any other person, for collection,
  including collection by administrative offset, federal salary offset, tax refund offset, or administrative wage
  garnishment, of amounts owed as a result of Commission civil or administrative proceedings.
                                                       * ****

  Small Business Owners: The SEC always welcomes comments on how it can better assist small businesses. If you
  would like more information, or have questions or comments about federal securities regulations as they affect small
  businesses, please contact the Office of Small Business Policy, in the SEC's Division of Corporation Finance, at 202-
  551-3460. If you would prefer to comment to someone outside of the SEC, you can contact the Small Business
  Regulatory Enforcement Ombudsman at http://www.sba.gov/ombudsman or toll free at 888-REG-FAIR. The
  Ombudsman's office receives comments from small businesses and annually evaluates federal agency enforcement
  activities for their responsiveness to the special needs of small business.




                                                                                                Exhibit A Page 9
